NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50159

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02666-JAH-1

 v.
                                                MEMORANDUM*
COLEMAN LOUIS PAYNE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Coleman Louis Payne appeals from the district court’s order amending two

conditions of supervised release following remand from this court. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In Payne’s previous appeal, this court affirmed Payne’s sentence and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remanded to the district court to clarify one of the special conditions of supervised

release and strike a standard condition of supervised release. See United States v.

Payne, 739 F. App’x 468 (9th Cir. 2018). On remand, the district court complied

with this court’s instructions regarding the supervised release conditions but

concluded that it did not have jurisdiction to consider Payne’s argument that his

post-sentencing rehabilitation warranted a lower sentence.

      Payne argues that, because the evidence of his post-sentencing rehabilitation

was new, this court’s mandate did not prohibit the district court from considering

it. Payne’s argument ignores the clear language of our prior disposition, which

affirmed the 80-month sentence and authorized the district court on remand only to

amend the two supervised release conditions. The district court correctly

concluded that the rule of mandate barred its consideration of any other issues. See

United States v. Thrasher, 483 F.3d 977, 983 (9th Cir. 2007) (because the “plain

language of the disposition” showed that the remand was for “a single purpose,”

the district court correctly concluded that the rule of mandate barred its

consideration of other arguments).

      Moreover, as the district court indicated, even if it had the opportunity to

resentence Payne, the new evidence of Payne’s post-sentencing rehabilitation

would not have affected its decision to impose the 80-month sentence.

      AFFIRMED.


                                          2                                      19-50159